 In the Matter of THE STRATBURY MANUFACTURING COMPANYandUNITED GARMENT WORKERS OF AMERICA LOCAL 147, AFFILIATED WITHTHE AMERICAN FEDERATION Oi^ LABORCase No. R-1199CERTIFICATION OF REPRESENTATIVESJune 15, 1939On May 2, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.,'The Direction of Election directed that anelection by secret ballot be conducted within thirty (30) days fromthe date of the Direction among all the production employees of TheStratbury Manufacturing Company whose names appear on its payroll of January 14, 1939, excluding supervisory, clerical, shipping,stockroom, and maintenance employees, customers' label sewers, andsalesmen, and all employees who have since quit or been dischargedfor cause, to determine whether they desired to be represented byUnited Garment Workers of America, Local 147, affiliated with theAmerican Federation of Labor, or by Amalgamated Clothing Work-ers of America, Local 325, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or byneither.Pursuant to the Direction of Election, an election by secret ballotwas conducted on May 15, 1939, at Galion, Ohio, under the directionand supervision of the Regional Director for the Eighth Region(Cleveland, Ohio).On May 16, 1939, the said Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, issued andserved upon the parties an Intermediate Report on the ballot.As to the results of the secret ballot, the Regional Director reportedas follows :Total number eligible ---------------------------------------327Total number of ballots cast________________________________322Total number of ballots cast for the United (A. F. of L.) -----130112 N. L. R.B. 618.13 N. L. It. B., No. 34.302 THE STRATBURYMANUFACTURING COMPANY303Total number of ballots cast for the Amalgamated(C. I. 0.) __177Total number of ballots cast for neither labor organization____5Totalnumberofballots challenged_________________________10Totalnumberofblank ballots cast_________________________0Totalnumberofvoid ballots cast__________________________0Thereafter, United Garment Workers of America, Local 147, filedwith the Regional Director objections to the ballot.The RegionalDirector did not find that the objections raised any substantial ormaterial issues.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT ISHEREBY CERTIFIEDthatAmalgamated Clothing Workers ofAmerica, Local 325, affiliated with the Congress of Industrial Or-ganizations, has been designated and selected by a majority of theproduction employees of The Stratbury Manufacturing Company,Galion, Ohio, excluding supervisory, clerical, shipping, stockroomand maintenance employees, customers' label sewers, and salesmen, astheir representatives for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, Amalga-mated Clothing Workers of America, Local 325, affiliated with theCongress of Industrial Organizations, is the exclusive representativeof all such employees for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, and other condi-tions of employment.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Certification of Representatives.